DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown/referenced or the feature(s) canceled from the claim(s).  No new matter should be entered.  The claimed features are:
“LED lamp cap” 
“LED lamp wick
“lead wire”
“turnover mechanism”
“feeding rack 31”
“gluing mechanism”
“lifting mechanism”
“drive head”
“lifting block 323”
“compression spring 324”
“air suction port”
“suction unit”
“baffle plate 211”
“hinged shaft”
“notch” of heat sink base
“wiring bundle”
 “rotating mechanism” in feeding pipe 41
“compression rod 62”
“positioning head” of the positioning-mounting mechanism
“protrusion” on the outer wall of the lamp tube
“guide head translation mechanism”
“adsorption mechanism”
“clamping hole”
“clamping boss”
“slot” on the heat sink base
“crimping plates 212”
“torsion spring”
“opening corresponding to the notch”
“lead-out mechanism”
“driving unit”
“threading base 61”

In addition to the features listed above that are specified in the claims, the drawings are objected to under 37 CFR 1.83(a) because they fail to show/reference the following features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  The features are:
Each of the features listed above that are specified in the claims.
“deflection plate”
“deflection mechanism”
“clamp” provided on the bottom cover
“third vibration plate”
“fourth vibration plate”
“screw installation equipment”

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“feeding rack 31”
“lifting block 323”
“compression spring 324”
“baffle plate 211”
“crimping plates 212”
“threading base 61”
“compression rod 62”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 14, the phrase “turned on to dispensed” should be –turned on to dispense–.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1, “producing LED lamp cap” should be --producing a LED lamp cap--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1:
“a first feeding device”
“a second feeding device”
“a third feeding device”
“an automatic stacking device”
“a fourth feeding device”
“a fifth feeding device”
“a gluing mechanism”
“a compression joint”
“a lead-out head”
“a lead wire threading device”
“a lamp tube guide head”
In claim 2:
“a turnover mechanism”
“an extraction rack” 
In claim 4:
“a feeding rack”
In claim 5:
 “a lifting mechanism”
“a drive head”
“a lifting block”
In claim 6:
“a suction unit”
In claim 7:
“an adsorption mechanism”
In claim 8:
“a positioning elastic piece”
“a driving unit”
In claim 10:
“the positioning-mounting mechanism”
“a positioning head”
“a rotating mechanism”
“a guide head translation mechanism”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claim limitations with corresponding structure in the specification are as follows:
“a first feeding device”
Generally system 10, configured to lead a heat sink base B out.
“a second feeding device”
Generally system 20, configured to lead a reflection bowl A to an outlet of the first feeding device 10.
“a third feeding device”
Generally system 30, configured to feed a LED lamp bead C to the outlet of the first feeding device 10.
“a fourth feeding device”
Generally system 40, configured to feed a lamp tube D.
“a fifth feeding device”
Generally system 50, configured to feed the bottom cover.
“a gluing mechanism”
The gluing mechanism comprises a gluing nozzle; the gluing nozzle is arranged on a lifting mechanism; and the lifting mechanism is configured to move the gluing nozzle vertically to abut against or be separated from a bottom of the groove of the heat sink base
“a lamp tube guide head”
A structure 42 which is rotatably arranged and configured to pass through the lamp tube feeding pipe 41 to guide the lamp tube out of the fourth feeding device.
“an extraction rack”
A structure which is provided with two extraction rods 121 and a first cylinder 124.
 “a drive head”
A head structure connected to a piston rod of a driving cylinder.
“a driving unit”
The driving unit is a rotating motor arranged on the lead-out rack.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the LED lamp wick" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The term “LED lamp wick” is not previously defined.
Claim 2 recites the limitation "a lead-out rail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites the term “lead-out rail” generically, whereas claim 1 recites “a first lead-out rail” and “a second lead-out rail”.  It is unclear if the “lead-out rail” of claim 2 is referencing the first or second lead-out rails of claim 1 or identifying a further lead-out rail.
Claim 3 recites the limitation "two notches" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously defined “a notch of the heat sink base” therefore it is unclear if the “two notches” of claim 3 is identifying two further notches or modifying the “notch” of claim 1 to include two notches.
Claim 4 recites the limitation "a feeding rack" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The term “feeding rack” is previously defined in claim 1.
Claim 4 recites the limitation "a clamping block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “clamping block” is previously defined in claim 1.
Claim 4 recites the limitation "a groove of the heat sink base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “mounting groove of the heat sink base” is previously defined in claim 1.  It is unclear if the “groove” of claim 4 is a reference to the “mounting groove” or a further groove.
Claim 5 recites the limitation "a gluing mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “gluing mechanism” is previously defined in claim 1.
Claim 5 recites the limitation "a glue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “glue” is previously defined in claim 1.
Claim 6 recites the limitation "a side of the clamping block" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “side of the clamping block” is previously defined in claim 4.
Claim 7 recites the limitation "a lead-out rail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 recites the term “lead-out rail” generically, whereas claim 1 recites “a first lead-out rail” and “a second lead-out rail”.  It is unclear if the “lead-out rail” of claim 7 is referencing the first or second lead-out rails of claim 1 or identifying a further lead-out rail.
Claim 7 recites the limitation "a compression joint" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “compression joint” is previously defined in claim 1.
Claim 7 recites the limitation "a LED lamp wick" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The term “LED lamp wick” is previously defined in claim 1.
Claim 8 recites the limitation "the heat sink base is provided with a notch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “notch” is previously defined in claim 1, as is the fact that the heat sink base is provided with a notch.
Claim 8 recites the limitation "a feeding pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “feeding pipe” is previously defined in claim 1.
Claim 8 recites the limitation "the wire bundle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The term “a wiring bundle” is previously defined in claim 8 and it is unclear if the “wire bundle” is the same as the “wiring bundle”.
Claim 8 recites the limitation "a lead-out head" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The term “lead-out head” is previously defined in claim 1.
Claim 9 recites the limitation "a lead wire" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The term “lead wire” is previously defined in claim 1.
Claim 9 recites the limitation "a LED lamp wick" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The term “LED lamp wick” is previously defined in claim 1.
Claim 10 recites the limitation "a lamp tube feeding pipe" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The term “feeding pipe of the fourth feeding device” is previously defined in claim 1.  The “lamp tube feeding pipe” of claim 10 is claimed as part of the fourth feeding device.  It is unclear fi the “lamp tube feeding pipe” and the “feeding pipe of the fourth feeding device” are referring to the same structure using different terminology or if claim 10 is describing a further feeding pipe.
Claim 10 recites the limitation "a lamp tube guide head" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term “lamp tube guide head” is previously defined in claim 1.
Claim 10 recites the limitation "the positioning-mounting mechanism" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The term “positioning-mounting mechanism” is not previously defined.
Claim 10 recites that “the rotating motor and the lamp tube guide head are configured to be active”.  It is unclear what action the claimed structures are configured to perform or what configuration would allow them to be “active” as claimed.
Claim 10 recites “a length direction of the first cylinder is in parallel with that of the lamp tube feeding pipe”.  It is unclear what “that” refers to in the structure of the lamp tube feeding pipe.  Is “that” the “length direction” or some other orientation of the lamp tube feeding pipe.

Claim limitation “automatic stacking device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 2 and 23, does not provide any structure, material, or acts to the function of the automatic stacking device.
Claim limitation “compression joint” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 17, does not provide any structure, material, or acts to the function of the compression joint other than its position and function.
Claim limitation “lead-out head” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 19-20, does not provide any structure, material, or acts to the function of the lead-out head other than its positioning and function.
Claim limitation “lead wire threading device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 11, describes the location of the “lead wire threading device” as on a side of the positioning-mounting mechanism and that it is “configured to allow a lead wire of the LED lamp bead to pass through a mounting hole of the heat sink base,” but does not provide any structure, material, or acts to the function.
Claim limitation “a turnover mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 11-12, does not provide any structure, material, or acts to the function of driving the extraction rack to rotate by 180 degrees apart from including the “turnover base 13”.
Claim limitation “feeding rack” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 13-14, does not provide any structure, material, or acts to the function of the feeding rack other than that it is a component of the third feeding device and provided with a clamping block.
Claim limitation “lifting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 14, does not provide any structure, material, or acts to the function of the lifting mechanism lifting the gluing nozzle.
Claim limitation “lifting block” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 15, does not provide any structure, material, or acts to the function of the lifting block other than its position.
Claim limitation “suction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 16, does not provide any structure, material, or acts to the function of “adsorb[ing] the LED lamp bead”.
Claim limitation “adsorption mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 15, does not provide any structure, material, or acts to the function of the adsorption mechanism.
Claim limitation “positioning elastic piece” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 19, does not provide any structure, material, or acts to the function of “the positioning elastic piece 514”.
Claim limitation “a positioning-mounting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 10-11 and 21, describes the location of the “positioning-mounting mechanism” as on a side of the fourth feeding device and that it is “configured to achieve the assembly of the lamp tube and the heat sink base,” but does not provide any structure, material, or acts to the function. 
Claim limitation “positioning head” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 21, does not provide any structure, material, or acts to the function of the positioning head other than its location.
Claim limitation “rotating mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, pages 21-22, does not provide any structure, material, or acts to the function of the rotating mechanism.
Claim limitation ““a guide head translation mechanism”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, page 22, does not provide any structure, material, or acts to the function of “driving the lamp tube guide head”.
Therefore, the claims reciting: “an automatic stacking device”, “a compression joint”, “a lead-out head”, “lead wire threading device”, “a turnover mechanism”, “a feeding rack”, “a lifting mechanism”, “a lifting block”, “a suction unit”, “an adsorption mechanism”, “a positioning elastic piece”, “a positioning-mounting mechanism”, “a positioning head”, “a rotating mechanism”, and “a guide head translation mechanism”,  are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach a method for automatically producing a LED lamp cap comprising the recited steps of using the feeding and assembly devices of claim 1.  Specifically, while prior art manufacturing processes disclose feeding multiple components from multiple sources to an assembly location, the feeding devices are not configured and implemented to feed and assembly the components of the LED lamp cap recited in claim 1 in the manner claimed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726